         Case 1:20-cr-00154-LO Document 42 Filed 07/14/20 Page 1 of 1 PageID# 260

                         UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA



        UNITED STATES OF AMERICA

                        v.                                     PLEA AGREEMENT HEARING

           JOHN CAMERON DENTON                                         Case No. 1:20CR154


HONORABLE LIAM O’GRADY presiding                                               Time Called: 11:21 a.m.
Proceeding Held: July 14, 2020                                              Time Concluded: 11:55 a.m.
Deputy Clerk: Amanda                                                         Court Reporter: S. Wallace

Appearances:

UNITED STATES OF AMERICA by:                          Carina Cuellar
JOHN DENTON in person and by:                         Andrew Stewart
INTERPRETER: None                                     ☐ Interpreter Sworn


☒ Defense counsel advises that defendant wishes to    ☒ Court advises defendant as to:
  enter a plea of guilty                                ☒ Elements of the offense
☒ Plea Agreement filed                                  ☒ Maximum penalties
☒ Defendant has reviewed plea agreement with            ☐ Mandatory minimum sentence
  counsel and is satisfied w/representation             ☒ Forfeiture provision
☒ Defendant sworn                                       ☒ Sentencing guidelines
☐ Defendant advised that false statements made          ☒ Right to a jury trial
  under oath may result in prosecution for perjury      ☒ Waiver of appeal rights
☒ Court questions defendant as to background,         ☒ Government provides factual basis as set forth in
  education, medical history, drug usage                plea agreement


☒ GUILTY plea entered to Count(s)                     ☒ Court finds Defendant’s plea to be knowing and
  of the ☐ indictment, ☐ superseding indictment, ☒      voluntary and that a factual basis exists for the plea
  information                                           ☒ Defendant adjudged guilty
☒ PSR ordered                                         X Waiver of Indictment filed knowingly and
                                                        voluntarily
☒ Sentencing set for: November 17, 2020 @ 9:00 a.m.

 ☒ Detention continued; or ☐ Bond continued:     ☒ as previously set, or ☐ as modified:
